Citation Nr: 0523373	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-10 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cancer of the lung, 
larynx and trachea, to include as due to exposure to 
herbicides.

2.  Entitlement to service connection for Diabetes Mellitus 
II, to include as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had over 20 years active duty service ending in 
June 1986.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2003, a statement of the case was issued in February 2004 and 
a substantive appeal was received in March 2004.  In April 
2004, the veteran corresponded with the RO and stated that he 
wished to cancel his May 2004 personal hearing.


FINDINGS OF FACT

1.  During the veteran's tour of duty on a ship off the 
shores of Vietnam, the veteran did not visit or have actual 
duty in the Republic of Vietnam.

2.  Cancer of the lungs, larynx and trachea was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is cancer of the lungs, larynx and 
trachea otherwise related to the veteran's active duty 
service, including exposure to herbicides.

3.  Diabetes Mellitus II was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is Diabetes Mellitus II otherwise related to the 
veteran's active duty service, including exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  Cancer of the lungs, larynx and trachea was not incurred 
in or aggravated by the veteran's active duty service, nor 
may it be presumed to be incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Diabetes Mellitus II was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The September 2002 
and November 2003 RO letters informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, told him the types of evidence VA would 
assist him in obtaining, and informed him what the claimant 
was responsible for submitting.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board also notes that the 
September 2002 and November 2003 letters implicitly notified 
the veteran that he should submit any pertinent evidence in 
his possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.

The Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  The Board 
therefore finds that the notice requirements of the law and 
regulation have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in September 2002 and the initial rating 
decision was issued in June 2003.  Thus, the VCAA notice was 
timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  The medical evidence of 
record includes a current diagnosis of Diabetes Mellitus II 
and lung cancer, but the record does not show, nor is the 
veteran contending, that Diabetes Mellitus II and lung cancer 
are related to a specific in-service injury or disease.  
Rather, the veteran is attempting to avail himself of the 
presumptive provisions regarding veterans who served in the 
Republic of Vietnam and were exposed to herbicides.  In this 
particular case, the Board does not believe that a VA 
examination and opinion are necessary since there is 
sufficient medical evidence of record to decide the claim.  
As such, the Board finds that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  The Board again emphasizes that 
no additional pertinent evidence has been identified by the 
veteran as relevant to these issues.  In this regard, the 
Board also notes that the RO expressly requested the veteran 
to furnish information regarding any time(s) he actually 
physically was in Vietnam so that attempts could be made to 
verify such service.  The veteran did not respond and has 
only offered vague references to duty in Vietnam and offshore 
without supplying any details.  Under these circumstances, 
the Board is unable to find that the veteran has identified 
any additional evidence or information that can be verified.  
The Board finds no further action is necessary to assist the 
veteran with the claim.



Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors and Diabetes Mellitus, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board acknowledges that the veteran contends that he 
suffers from cancer of the lungs, larynx and trachea and 
Diabetes Mellitus II resulting from Agent Orange exposure 
during his Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e), as to veteran's who served in 
Vietnam during a certain time period, certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  The Board notes that Diabetes 
Mellitus II and respiratory cancers are included in the list 
of diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. § 3.309(e).

For purposes of this decision, the Board notes that 38 C.F.R. 
§ 3.307(a)(6)(iii) states, in part, that service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  VA's 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic. See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam. Service 
on a deep water naval vessel in waters off the shore of the 
Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  Similarly, in another precedent opinion, the VA 
General Counsel concluded that the term "service in Vietnam" 
does not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace. See VAOPGCPREC 7-93.  In sum, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

At this point, the Board also acknowledges that in Combee v. 
Brown, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  

The Board notes that the veteran was specifically asked, by 
way of a March 2003 RO letter, whether or not he actually 
stepped foot in Vietnam at any time while stationed on a ship 
off the shores of Vietnam.  The veteran never responded to 
this request.  Moreover, the evidence of record does not show 
that the veteran was ever physically present in the Republic 
of Vietnam while he served aboard the U.S.S. Allen M. Summer.

The Board acknowledges the veteran's contentions that he was 
exposed to Agent Orange by virtue of his service on the 
U.S.S. Allen M. Summer.  However, there is no evidence 
supporting his claim of exposure to herbicides during 
service.   Moreover, as noted above, in regards to 
individuals who served on ships off the shores of Vietnam, 
the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 
are specifically limited to those individuals who were 
actually physically present in the boundaries of the Republic 
of Vietnam at some point during service.  The record does not 
suggest that the veteran was ever physically visited or had 
duty in the Republic of Vietnam.  Because the veteran does 
not meet the criteria of having "service in the Republic of 
Vietnam" for purposes of 38 C.F.R. § 3.307(a)(6)(iii), the 
veteran's service connection claim must fail on the basis of 
the presumptive regulations.

As for establishing service connection on a direct basis, the 
Board notes that there is no evidence suggesting that the 
veteran's cancer of the lungs, larynx and trachea and 
Diabetes Mellitus II were manifested during his period of 
active duty service.  Service medical records are devoid of 
reference to cancer of the lungs, larynx and trachea and 
Diabetes Mellitus II and post-service medical records suggest 
that the veteran's cancer of the lungs, larynx and trachea 
and Diabetes Mellitus II were were manifested for many years 
after his discharge from active duty service in 1986.  There 
is therefore no basis for granting service connection for 
cancer of the lungs, larynx and trachea and Diabetes Mellitus 
II based on the one-year presumption.  There is also no 
medical evidence otherwise suggesting a nexus to service.  38 
C.F.R. § 3.303(d). 

The Board acknowledges the veteran's service and understands 
fully his contentions.  Nevertheless, after review of the 
evidence currently of record, the Board is led to the 
conclusion that there is not such a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination in this case.  38 U.S.C.A. § 5107(b).  
The weight of the evidence is against the veteran's claims.  
Should the veteran furnish any information in the future 
regarding the dates and details of any actual service in 
Vietnam, he should submit such evidence and request that his 
claim be reopened.  However, based on the record as it now 
stands, there is no basis for a favorable determination. 




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


